1
2
3
                                                                    JS-6
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12
     HICKS,                                 Case No. ED CV 18-01505 AB (RAO)
13
                         Plaintiff,
14
                    v.                      JUDGMENT
15
16   DOE, et al.,

17                       Defendants.

18
19         In accordance with the Order Accepting Report and Recommendation of
20   United States Magistrate Judge issued concurrently herewith,
21         IT IS ORDERED AND ADJUDGED that Plaintiff’s Third Amended
22   Complaint is DISMISSED without prejudice, and this action is dismissed.
23
24
25   DATE: 3/4/2019                       ___________________________________
                                          ANDRÉ BIROTTE JR.
26
                                          UNITED STATES DISTRICT JUDGE
27
28
